CLIFTON Bupp & DEMARIA, LLP

ATTORNEYS AT LAW

THE Empire STATE BUILDING TEL 212.687.7410
350 FrrrH AVENUE, 61ST FLOOR FAX 212.687.3285
New York, NY torr8 WWW.CBDM.COM
December 20, 2019
VIA ECE _ eee eee optenemmmt nein me Fore amma
Honorable Alison J. Nathan arn _ eee nl

United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

V8 DEC 2.3 2018..

Re: = Luigj Selca v. B.M.H. Realty Ltd., et al., !
SDNY Case No. 1:19-cv-03985 (AJN)

 

Dear Judge Nathan:

This firm represents Defendants in the above-referenced action. The parties having
completed document discovery sufficient to participate in mediation, pursuant to Sections 1.A
and 1.D of Your Honor’s Individual Practices in Civil Cases, we write to respectfully request
that any further discovery, including deposition of fact witnesses, be stayed pending outcome
of the upcoming mediation session with the Southern District’s Mediation Office, scheduled for
Monday, February 3, 2019.

Per Your Honor’s Civil Case Management Plan and Scheduling Order, entered
September 11, 2019, the parties were directed to complete fact-discovery no later than
January 6, 2020. (No expert discovery was requested or scheduled in this matter.) As of this
writing, while document discovery is complete, depositions of party- and fact-witnesses remain
outstanding.

At the parties’ joint request, via Order entered December 5, 2019, Your Honor referred
this matter for mediation to the Court-annexed Mediation Program. A mediator has been
assigned, and a mediation session has been scheduled for Monday, February 3, 2019.

The parties believe that the discovery completed to date has disclosed sufficient
information to engage in productive mediation, and would like to attempt resolution of this
matter through that process in lieu of proceeding with depositions at this time. Accordingly, the
parties jointly request that further discovery be stayed pending outcome of the mediation. The
parties likewise request that the Case Management Conference before Your Honor set for
January 17, 2020 at 3:00 pm also be adjourned sine die, until after the parties advise the Court as
to the outcome of mediation. This is the first request by either party for an adjustment of the
deadlines in the Case Management Plan and Scheduling Order, and is made on consent.

 
CLIFTON BUDD & DEMARIA, LLP

Honorable Alison J. Nathan
December 20, 2019
Page 2

Should the parties be unsuccessful in resolving their dispute at mediation, the parties
will write to the Court to propose a new schedule for completion of any outstanding discovery
for Your Honor'’s review.

We thank Your Honor for consideration of this request.
Respectfully Submitted,

CLIFTON BUDD & DEMARIA, LLP
Attorneys for Defendants

 

By: Stephen P. Pischl
cc: VIA ECF
The Law Offices of William Cafaro
Attorneys for Plaintiff

 

In light of the upcoming mediation scheduled for February 3, 2020, discovery is
hereby stayed. If the mediation is unsuccessful, then all fact discovery must be
completed by February 24, 2020. The case management conference currently
scheduled for January 17, 2020 is adjourned to March 13, 2020 at 4:00 p.m.

SO ORDERED.

 

 

 

   

PPS EASES DISTRICT JUDGE

 
